718 S.E.2d 396 (2011)
In re Appeal of Civil Penalty:
Don LIEBES, Gate City Billiards Country Club
v.
GUILFORD COUNTY DEPARTMENT OF PUBLIC HEALTH.
No. 346P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Seth Cohen, Greensboro, for Liebes, Don, et al.
Mark Payne, County Attorney, for Guilford County Department of Public Health.

ORDER
Upon consideration of the petition filed on the 16th of August 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."